

 
 

--------------------------------------------------------------------------------

 



 
Exhibit 10.3
 
 
EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is effective as of January 1, 2013
(the “Effective Date”), by and between AVT, Inc., a Nevada corporation, and
Natalie Russell, an individual (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be so employed and to serve from and after the
Effective Date, in the capacity of Vice President of Engineering to perform
services on its behalf in said position;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           EMPLOYMENT
 
The Company agrees to continue to employ the Executive, and the Executive agrees
to continue to serve the Company, on the terms and conditions set forth herein.
 
2.           TERM
 
Subject to Section 5 hereof, the Executive’s employment under this Agreement
shall commence on the Effective Date and shall end on the first anniversary of
the Effective Date (the “Initial Term”); provided that such term shall be
automatically extended for additional one-year periods, unless, not later than
45 days prior to the expiration of the Initial Term (or any extension thereof
pursuant to this Section 2) either party hereto shall provide written notice of
its or her desire not to extend the term hereof to the other party hereto.  As
used herein, the term “Term” shall mean the Initial Term together with each
one-year extension.
 
3.           POSITION AND DUTIES
 
(a)           The Executive shall be duly appointed, effective on the Effective
Date, and shall thereafter during the Term, serve as Secretary, Chief Financial
Officer and acting President of the Company and shall perform such duties and
exercise such supervision and powers over and with regard to the business of the
Company customarily associated with the position of Secretary and Officer
Manager, as well as such duties and services required herein and as may be
reasonably assigned to her from time to time by the Board of Directors of the
Company (the “Board”).  The Executive shall perform her duties to the best of
her ability and in a diligent and proper manner.
 
(b)           Except during vacations and periods of illness, the Executive
shall, during the Term, devote all Executive’s business time (as opposed to
personal time) and attention to the performance of services for the Company and
its subsidiaries hereunder; provided, however, that the Executive shall be
permitted, to (i) continue to serve on the boards of the business enterprises on
which she is serving as of the Effective Date, (ii) subject to the prior consent
of the Corporate Governance Committee of the Board (the “Corporate Governance
Committee”), serve on any board of any business enterprise other than those
referenced in clause (i) above, and (iii) serve on any board of any non-profit
organization without obtaining such a consent.  Notwithstanding the foregoing,
the Corporate Governance Committee shall have the right, at any time during the
Term, to require that the Executive resign from Executive’s position on the
board or trusteeship of any for-profit organization, effective as soon as such
resignation may be properly effected under applicable law, and the charters,
by-laws or other governing documents of the applicable for-profit
organization.  On or before the Effective Date, the Executive shall provide the
Corporate Governance Committee with a list of the boards and committees on which
she is serving as of the Effective Date.
 
4.           COMPENSATION AND RELATED MATTERS


(a)           Salary. During the Term, the Company shall pay to the Executive a
base salary at a rate of not less than $65,000 per annum, payable in accordance
with the usual payroll practices of the Company, but not less frequently than
bi-weekly.  The Executive’s base salary may be increased from time to time by
the Compensation Committee of the Board (the “Committee”) and, if so increased,
shall not thereafter be decreased during the Term.  As used herein, “Base
Salary” means the Executive’s initial salary hereunder as the same may be
increased during the Term.


 Notwithstanding anything in this Agreement to the contrary, the Executive shall
not be entitled to assert that any breach of this Section 4(a)(ii) constitutes
grounds for the Executive’s termination of Executive’s employment for “Good
Reason” (as defined below).


(b)           Bonus.    Executive shall be eligible to earn an annual bonus (the
“Bonus”) as directed by the Company’s Committee.


(c)           Vacations. During the Term, Executive shall be entitled to the
number of days of paid time off (“PTO”) in each fiscal year determined in
accordance with the Company’s PTO policies.  During the first year of this
Agreement, Executive shall receive 15 days vacation and 5 sick days.


(d)           Benefit Plans.    Executive will be entitled to the Company’s
standard benefit plans.


5.           TERMINATION
 
The Executive’s employment hereunder and the Term may be terminated under the
following circumstances:
 
(a) Death.  The Executive’s employment hereunder shall terminate upon
Executive’s death.  In the case of any such termination upon death, the
Executive’s estate shall be entitled to the payments and benefits described in
Section 6(a).
 
(b) Disability.  If the Executive is unable to timely and regularly perform
Executive’s duties hereunder due to physical or mental illness, injury or
incapacity, as determined by the Board in good faith based on medical evidence
acceptable to it (a “Disability”), and such Disability continues for a period of
six consecutive months, then the Company may terminate the Executive’s
employment hereunder.  A return to work for less than 30 consecutive days during
any period of Disability shall not be deemed to interrupt the running of (and
shall be included in) the aforementioned six-month period.  In the case of any
such termination by the Board on account of Disability, the Executive shall be
entitled to the payments and benefits described in Section 6(a).
 
(c) Termination by the Company for Cause.  The Company may terminate the
Executive’s employment hereunder at any time for Cause.  For purposes of this
Agreement, “Cause” shall mean a termination of employment of the Executive by
the Company due to (i) the commission by the Executive of an act of fraud or
embezzlement against the Company or any of its subsidiaries or the conviction of
the Executive in a court of law, or guilty plea or no contest plea, of any
charge involving an act of fraud or embezzlement (including the willful and
unauthorized disclosure of information of the Company or any of its subsidiaries
which the Executive knows or should know to be material, confidential and
proprietary to the Company or any of its subsidiaries, which results, or could
reasonably have been expected to result, in material financial loss to the
Company or any of its subsidiaries), (ii) the conviction of the Executive in a
court of law, or guilty plea or no contest plea, to a felony charge, (iii) the
willful misconduct of the Executive as an employee of the Company or any of its
subsidiaries which is reasonably likely to result in injury or financial loss to
(I) the Company or (II) to any subsidiaries of the Company, which injury or loss
is material to the Company taken as a whole, (iv) the willful failure of the
Executive to render services to the Company or any of its subsidiaries in
accordance with the Executive’s employment, which failure amounts to a material
neglect of the Executive’s duties to the Company and does not result from
physical illness, injury or incapacity, and which failure is not cured promptly
after adequate notice of such failure and a reasonably detailed explanation has
been presented by the Company to the Executive, or (v) a material breach of any
of the covenants in subsections 3(a), 3(b) or Section 10 hereof by the
Executive, which breach is not cured, if curable, within 30 days after a written
notice of such breach is delivered to the Executive.  The Executive shall not be
deemed to have been terminated for Cause unless the Company shall have given or
delivered to the Executive (1) reasonable notice setting forth the basis for
termination for Cause, and (2) a reasonable opportunity for the Executive,
together with Executive’s counsel, to request reconsideration by and be heard
before the Board, provided; however, that such notice and opportunity to be
heard shall not be required if the Board, based on the advice of counsel, deems
it inconsistent with its fiduciary duties and so advises the Executive.
 
For purposes of determining whether the Executive was given “reasonable notice”
and “reasonable opportunity to be heard” in connection with any determination by
the Board as to whether Cause exists, 10 business days’ notice of the Board
meeting shall be deemed to constitute “reasonable notice” (without prejudice to
the determination of whether some other period would also constitute “reasonable
notice”), and the opportunity for the Executive and Executive’s counsel to
present arguments to the Board at such meeting as to why the Executive believes
that no Cause exists shall constitute “reasonable opportunity to be heard”
(without prejudice to the determination of whether some other forum or method
would also constitute a “reasonable opportunity to be heard”).  For purposes of
this Agreement, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Company.
 
(d) Termination by the Executive for Good Reason.  The Executive may voluntarily
terminate Executive’s employment hereunder at any time for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean (i) a material breach by
the Company of this Agreement (for the avoidance of doubt, other than any breach
of Section 4(a)(ii) or 4(c)(ii)) or of the Non-Qualified Stock Option Agreement,
which breach is not cured within 30 days after the Board’s receipt of written
notice of such non-compliance from the Executive; (ii) the assignment to the
Executive without Executive’s consent by the Company of duties materially and
adversely inconsistent with the Executive’s position, duties or responsibilities
as in effect immediately after the Effective Date, including, but not limited
to, any material reduction in such position, duties or responsibilities, or a
change in the Executive’s title or office, as then in effect, or any removal of
the Executive from any of such positions, titles or offices, or any failure to
elect or reelect the Executive as a member of the Board or any removal of the
Executive as such a member, except in connection with the termination of
Executive’s employment pursuant to any of subsections 5(a), 5(b) or 5(c) hereof;
or (iii) the relocation of the Company’s headquarters to a place more than 50
miles from its location as of the Effective Date without the approval of the
Executive.
 
(e) Termination by the Company Without Cause.  The Company may at any time
terminate the Executive for any reason, and, except for the amounts payable
pursuant to subsection 6(b) hereof (or as otherwise set forth in any equity
agreement), the Executive shall have no claim against the Company under this
Agreement or otherwise by reason of such termination.
 
(f) Termination by the Executive Without Good Reason. The Executive may at any
time terminate Executive’s employment hereunder without Good Reason; provided
that the Executive will be required to give the Company at least 90 days’
advance written notice of a resignation without Good Reason.
 
(g) Notice of Termination.  Any termination of the Executive’s employment
hereunder, by the Company or by the Executive (other than termination pursuant
to subsection 5(a) hereof), shall be communicated by written “Notice of
Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
 
6.           COMPENSATION UPON TERMINATION
 
(a)           Death or Disability.  If the Executive’s employment hereunder
terminates pursuant to subsections 5(a) (Death) or 5(b) (Disability), the
Executive or Executive’s estate (as the case may be) shall be entitled to
receive: (i) a lump sum payment on the date of such termination equal to the
amount of any earned, but unpaid Base Salary through the date of such
termination; and (ii) an additional lump sum payment not later than thirty (30)
days following such termination equal to (A) two times Base Salary, and (B) the
amount of any unreimbursed business expenses properly incurred by the Executive
in accordance with Company policy prior to the date of the Executive’s
termination.  In addition, the Executive or Executive’s estate, as the case may
be, shall be entitled to receive the Bonus for the Fiscal Year in which such
termination occurs, which is provided under the Bonus formula for such Fiscal
Year, based on Actual Performance for such Fiscal Year as if the Executive had
remained in the employ of the Company through the end of such Fiscal Year.  Such
Bonus to be paid as and when bonuses are paid to the other senior executives of
the Company.  In addition, for a period of 24 months after such termination, the
Executive (unless the termination is the result of the Executive’s death) and
Executive’s eligible dependents shall, to the extent permitted under the
applicable plans of the Company as in effect on the date of such termination be
eligible to continue to participate in the medical, life, dental and disability
insurance coverage provided to employees at the Company’s expense; provided,
however, that after such termination the Executive shall continue to pay
premiums in respect to such coverage to the same extent that the Executive was
paying such premiums immediately prior to such termination.
 
(b)           Termination by the Company Without Cause or by the Executive for
Good Reason.
 
If the Executive’s employment is terminated by the Company pursuant to
subsection 5(e) (Without Cause) or if the Executive terminates Executive’s
employment pursuant to subsection 5(d) (for Good Reason), then the Executive
shall be entitled to receive: (A) a lump sum payment on the date of such
termination equal to the amount of any earned, but unpaid Base Salary through
the date of such termination; and (B) an additional lump sum payment not later
than thirty (30) days following such termination equal to (I) any earned but
unpaid Bonus; and (II) the amount of any unreimbursed business expenses properly
incurred by the Executive in accordance with Company policy prior to the date of
the Executive’s termination.  The Executive shall have no further rights to any
compensation or other benefits under this Agreement.
 
(c)           Termination by the Company For Cause or by the Executive Without
Good Reason.
 
If the Executive’s employment is terminated by the Company under subsection 5(c)
(for Cause) or by the Executive under subsection 5(f) (without Good Reason), the
Executive shall be entitled to receive: (i) a lump sum payment on the date of
such termination equal to the amount of any earned, but unpaid Base Salary
through the date of such termination; and (ii) an additional lump sum payment
not later than thirty (30) days following such termination for reimbursement of
any unreimbursed business expenses properly incurred by the Executive in
accordance with Company policy prior to the date of the Executive’s
termination.  If the Executive’s employment hereunder is terminated by the
Executive under subsection 5(f) (without Good Reason), the Executive shall also
be entitled to receive any earned but unpaid Bonus not later than thirty (30)
days following such termination.  The Executive shall have no further rights to
any compensation or other benefits under this Agreement.
 
(d)           Expiration of the Employment Term.  In the event that the Company
or the Executive elects not to extend the Term as provided in Section 2 hereof,
the Executive’s employment shall be terminated upon the expiration of the Term,
and, subject to Section 14 hereof, the provisions of this Agreement shall cease
to apply effective as of such expiration, and the Executive shall be entitled to
receive only the following:  (i) any accrued but unpaid Base Salary through the
date of termination; (ii) reimbursement of any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the date of termination; and (iii) any earned but unpaid Bonus.  The Executive
shall thereafter receive no other compensation or benefits, other than pursuant
to the terms of the plans, policies and practices of the Company; provided,
however, that the Executive shall not be entitled to any payments or benefits
under any separately stated severance plan, policy or program of the Company.
 
7.           INDEMNIFICATION AND INSURANCE
 
During the Term and thereafter, the Executive shall be entitled to
indemnification to the fullest extent permitted in accordance with the By-Laws
and/or charters or other formation and governing documents of the Company and
its subsidiaries and affiliates and as provided under the terms of the Company’s
directors and officers liability and (if applicable) fiduciary liability
insurance policies (the “Policies”), as the Policies may be amended from time to
time, or any successor policy, provided, that any such policy shall have terms
that are, in the aggregate, no less favorable than the terms of the relevant
policy in effect on the Effective Date.  If at any time the Company’s Board of
Directors or a committee thereof approves a form of indemnification agreement
for use with the Company’s directors or officers, then the Company shall enter
into an indemnification agreement with the Executive containing the same terms
and conditions as are contained in such form of indemnification agreement.
 
8.           TAXES
 
Except as otherwise provided in Section 7 of this Agreement, the Company shall
withhold from all amounts payable under this Agreement all federal, state, local
and other taxes required by law to be withheld with respect to such payments.
 
9.           CONFIDENTIALITY AND NON-SOLICITATION
 
(a)           The Executive acknowledges that the information, observations and
data obtained by Executive’s while employed by the Company concerning the
business or affairs of the Company and its subsidiaries and affiliates which are
not available to the public, customers, suppliers and competitors of the Company
which are in the nature of trade secrets, are proprietary or the disclosure of
which could reasonably be expected to cause a financial loss to the Company, or
otherwise have an adverse effect on the Company (“Confidential Information”) are
the property of the Company or such subsidiary or affiliate.  Therefore, the
Executive agrees that, except as required by law or the rules of any national
securities exchange, she shall not disclose to any unauthorized person or use
for Executive’s own account any Confidential Information without the prior
written consent of the Board, unless and to the extent that any of the
aforementioned matters becomes generally known to the public or is ascertainable
from public or published information and is available for use by the public
other than as a result of the Executive’s acts or omissions to act.  The
Executive shall deliver to the Company any time the Company may request in
writing, all copies of all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data, or the portions thereof, that
contain the Confidential Information, which she may then possess or have under
Executive’s control.
 
During the Term and for 36 months thereafter, the Executive shall not either
directly or indirectly through another entity, (i) induce or attempt to induce
any management or other key employees of the Company or its subsidiaries or
affiliates to leave the employ of the Company or such subsidiary or affiliate,
or in any way interfere with the relationship between the Company or its
subsidiaries or affiliates and any such employee, or (ii) hire any person who
was a management or other key employee of the Company or its subsidiaries or
affiliates at any time during the Executive’s employment with the Company.
 
(b)           If, at the time of enforcement of this Section 10, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances, if less,
shall be substituted for the stated duration, scope or area and that the court
or arbitrator shall be allowed to revise the restrictions contained herein to
cover, if less, the maximum period, scope and area permitted by law.
 
(c)           In the event of the breach or a threatened breach by the Executive
of any of the provisions of this Section 10, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).
 
10.           SUCCESSORS; BINDING AGREEMENT
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including, any corporation
acquiring directly or indirectly all or substantially all of the Common Stock,
business or assets of the Company, whether by merger, restructuring,
reorganization, consolidation, sale or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement).  Each of
the Company’s subsidiaries is hereby acknowledged to be a third-party
beneficiary with respect to the provisions of Section 10 hereof and shall be
entitled to enforce such provisions as if it were a party hereto.
 
(b)           This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  In the event of the Executive’s death or of a judicial
determination of Executive’s incompetence, reference in this Agreement to the
Executive shall be deemed to refer, as appropriate, to Executive’s beneficiary,
estate or other legal representative.
 
11.           NO MITIGATION; NO OFFSET
 
The Company agrees that, subsequent to the Executive’s termination of employment
by the Company, the Executive is not required to seek other employment or to
attempt in any way to reduce any amounts payable to Executive’s due under this
Agreement, and that the amount of any payment that the Company is obligated to
make to the Executive shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
 
12.           NOTICE
 
For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
[redacted]


If to the Company:
 
Natalie Russell
AVT, Inc.
341 Bonnie Circle, Suite 102
Corona, CA 92880


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
13.           SURVIVORSHIP
 
The respective rights and obligations of the parties hereunder, including the
rights and obligations set forth in Sections 6, 7, 8, 9 and 10 of this
Agreement, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
 
14.           REPRESENTATIONS AND WARRANTIES
 
(a)           The Company represents and warrants that (i) it is fully
authorized and empowered to enter into this Agreement and that the Board has
approved the terms of this Agreement, (ii) the execution of this Agreement and
the performance of its obligations under this Agreement will not violate or
result in a breach of the terms of any material agreement to which the Company
is a party or by which it is bound, (iii) no approval by any governmental
authority or body is required for it to enter into this Agreement, and (iv) the
Agreement is valid, binding and enforceable against the Company in accordance
with its terms.
 
(b)           The Executive hereby represents to the Company that the execution
and delivery of this Agreement by the Executive and the Company, and the
performance by the Executive of the Executive’s duties hereunder, shall not
constitute a breach of, or otherwise contravene, the terms of any employment or
other agreement to which the Executive is a party or otherwise bound.
 
15.           MISCELLANEOUS
 
The parties hereto agree that this Agreement contains the entire understanding
and agreement between them, and supersedes all prior understandings and
agreements between the parties respecting the employment by the Company of the
Executive (including, without limitation, the Executive Severance Agreement,
dated as of November 19, 1999), and that the provisions of this Agreement may
not be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the parties hereto.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.  The validity, interpretations, construction and
performance of this Agreement shall be governed by the laws of the State of
California without giving effect to conflict of laws principles.  The parties
hereby consent to the jurisdiction of the state and federal courts located
within the State of California.  Any legal action, mediation or arbitration
shall be held in North County San Diego, State of California.
 
16.           VALIDITY
 
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect.
 
17.           OWNERSHIP.
 
Company shall solely own and have exclusive worldwide right, title and interest
in to all the work performed by Executive, and to all derivative works and/or
modifications thereto, and in all United States and foreign trademarks, service
marks, copyrights, patents, trade secrets, and all other intellectual property
rights (collectively “Intellectual Property Rights”) relating thereto.  No
license, ownership or other interest of any kind in the Work is granted directly
or indirectly to Contractor.  In the event this Agreement is terminated for any
reason prior to the completion of all of the Term, Company shall still
exclusively own all rights in the work and other work in process related
thereto, and in all Intellectual Property Rights related thereto.
 
18.           ASSIGNMENT.
 
All work performed by Executive, and all written, graphic and/or machine
readable materials, documentation, designs, models, drawings, inventions,
know-how, software code and tools, algorithms, libraries, routines, deliverables
and other items created or produced by Executive hereunder (collectively
“Related Materials”) are commissioned at Company’s request and direction and
shall be considered a “work-made-for-hire” under the copyright laws of the
United States.  To the extent that any of the work performed by Executive and/or
Related Materials are not considered a “work-made-for-hire,” Executive hereby
irrevocably assigns and transfers to Company all right, title and interest
worldwide in and to the work performed by Executive and Related Materials,
whether or not patentable or copyrighted, made or conceived or reduced to
practice, and to all modifications and derivative works thereof and to all
Intellectual Property Rights related thereto.  In addition, Executive hereby
irrevocably waive any right to assert any moral rights against Company or any
third party with respect to the work performed by Executive, Related Materials,
any modifications or derivative works thereof, and/or to any Intellectual
Property Rights related thereto.
 
19.           COUNTERPARTS
 
This Agreement may be executed in one or more counterparts (and by facsimile),
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and the year first above written.
 
AVT, Inc.
A Nevada corporation
 
/s/ Shannon Illingworth
______________________________________
By:  Shannon Illingworth
Its:  Chairman of the Board
 
Executive
 
 
/s/ Natalie Russell
_______________________________________
Natalie Russell



